Title: To George Washington from Timothy Pickering, 10 March 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia March 10 1798.

I duly received your letter of the 6th ulto and must beg your pardon for suffering it to lie so long unanswered.
I have shown the letter to all my colleagues; and we are of opinion that it is neither necessary nor expedient for you publicly to contradict the false assertions of Fauchet. The villains who propagate slanders against you in this country do not believe in their own assertions: of course they are not to be convinced: and all others of your fellow citizens believe them to be lies, and treat them accordingly. If, moreover, one slander were to be formally and publicly exposed by you, it would become necessary to do so with others, with which the enemies of truth and virtue would continue to assail you.
Some time since the three volumes of the Studies of Nature were sent in the schooner Trial, Capt. Hand, from this port for

Alexandria, where he promised to deliver them to Dr Craik, to whom the packet was addressed. I am very respectfully yr obt servt

Timothy Pickering

